[DO NOT PUBLISH]


                 IN THE UNITED STATES COURT OF APPEALS

                           FOR THE ELEVENTH CIRCUIT            FILED
                             ________________________ U.S. COURT OF APPEALS
                                                                      ELEVENTH CIRCUIT
                                    No. 07-14109                         March 20, 2008
                              ________________________                 THOMAS K. KAHN
                                                                            CLERK
                         D. C. Docket No. 04-02050-CV-JTC-1

NEOTONUS, INC.,


                                                                        Plaintiff-Appellant,

                                           versus

AMERICAN MEDICAL ASSOCIATION,
AMERICAN UROLOGICAL ASSOCIATION,


                                                                    Defendants-Appellees.


                              ________________________

                      Appeal from the United States District Court
                         for the Northern District of Georgia
                           _________________________

                                     (March 20, 2008)

Before HULL and WILSON, Circuit Judges, and ALBRITTON,* District Judge.


       *
       Honorable W. Harold Albritton, United States District Judge for the Middle District of
Alabama, sitting by designation.
PER CURIAM:

      After careful review of the briefs and the benefit of oral argument, we affirm

the district court’s grant of summary judgment substantially for the reasons set

forth in the district court’s well-reasoned opinion. See Neotonus, Inc. v. Am. Med.

Ass’n., No. 04 Civ. 2050 (N.D. Ga. Aug. 3, 2007).

      AFFIRMED.




                                          2